IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                No. 01-11293
                              Summary Calendar


                                GARY HAMPTON,

                            Petitioner-Appellant,

                                      versus

                     JANIE COCKRELL, DIRECTOR,
               TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
                       INSTITUTIONAL DIVISION,

                            Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 4:00-CV-1726-A
                         --------------------
                          September 24, 2002

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Gary   Hampton       (“Hampton”),    Texas   state     prisoner   #776384,

appeals the district court’s dismissal of his 28 U.S.C. § 2254

petition    challenging        his     conviction     for     possession      of

methamphetamine as time-barred. Hampton argues that the statute of

limitations period should be equitably tolled because due to a

malfunction    of   the    prison’s    postage    scale,    his   state   habeas

application was returned for insufficient postage.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 01-11293
                                      -2-

      This court reviews a district court’s decision whether to

apply equitable tolling for abuse of discretion.                   See Fisher v.

Johnson, 174 F.3d 710, 713 (5th Cir. 1999). The limitations period

may   be   equitably   tolled,    but     only    in   “rare   and    exceptional

circumstances.”    See Felder v. Johnson, 204 F.3d 168, 170-171 (5th

Cir.), cert. denied, 531 U.S. 1035 (2000).                     When determining

whether the statute of limitations period should be equitably

tolled the prisoner carries the burden of proof.                See Phillips v.

Donnelly, 216 F.3d 508, 511 (5th Cir. 2000), modified by Phillips

v. Donnelly, 223 F.3d 797 (5th Cir. 2000).               Hampton has failed to

establish that he is entitled to equitable tolling because Hampton

has not shown that his state habeas application was returned on

January 13, 2000, for insufficient postage or that he re-mailed the

application on January 14, 2000, which would support his contention

that he    re-mailed    his    state     habeas   application      prior    to   the

expiration of the limitations period.

      Accordingly,     the    district    court’s      dismissal     of   Hampton’s

28 U.S.C. § 2254 petition is AFFIRMED.

      Hampton’s motion to supplement the record on appeal is

DENIED.